DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 01/07/2022 is acknowledged.  The amendment includes the amending of claims 1, 3, 8, 10, 15, and 17.
Double Patenting
3.	The rejections raised in the Office Action mailed on 10/08/2021 have been overcome by applicant’s amendments received on 01/07/2022.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 10/08/2021 have been overcome by applicant’s amendments received on 01/07/2022.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1, 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et al. (U.S. PGPUB 2014/0163962), and further in view of Ainslie et al. (U.S. Patent 8,326,861).
9.	Regarding claims 1, 8, and 15, Castelli teaches a method, computer program product, and system comprising:
A)  inputting a natural language question (Paragraph 56); 
B)  parsing the natural language question into a parse tree (Paragraph 57); 
C)  identifying a plurality of argument positions using the parse tree (Paragraphs 27, 37, and 58, Figure 4); 
D)  wherein each of the plurality of argument positions is a grammatical construct (Paragraphs 27, 37, and 58, Figure 4);
E)  each argument position comprising one or more argument position terms (Paragraphs 27, 37, and 58, Figure 4);

H)  wherein the head term is the first argument position term among the plurality of argument position terms (Paragraphs 27, 37, and 58, Figure 4).
	The examiner notes that “inputting a natural language question” as “In one aspect, the system and the methodology may rely on deep syntactic and semantic analysis of questions only and is independent of relevant documents” (Paragraph 29) and “At 202, a natural language input is received. The input may be a query or a sentence” (Paragraph 56).  The examiner further notes that the natural language input (which can be a question) teaches the claimed inputting.  The examiner further notes that “parsing the natural language question into a parse tree” as “At 204, a parse tree is generated of that comprises nodes of parsed elements of the natural language query. For instance, a parser and a mention detection algorithm may be run on the query. The detected mentions are then used to augment the query parse tree” (Paragraph 57).  The examiner further notes that the parse tree teaches the claimed parse tree.  The examiner further notes that “identifying a plurality of argument positions using the parse tree” as “Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles. These are called constituents, and have specific labels in different taxonomies: according to the Penn Treebank convention, a node covering a noun phrase has label NP” (Paragraph 27), “In one aspect, marked MMPs might not perfectly be aligned with a tree node. Hence, care is taken when generating MMP training instances. As an example, in FIG. 4, "American" and "hedge funds" are marked as two separate MMPs, but the Penn-Tree-style parse tree has a flat "NP0" constituent spanning directly on "American hedge fund," illustrated in FIG. 4 as dotted edges. To anchor MMPs in the parse tree, the parse tree is augmented by combining the IE output and the MMP annotation. In the aforementioned example, "American" is a named mention with the entity type GPE (geo-political entity) and there is no non-terminal node spanning it: so, a new node "NP1" is created; "hedge funds" is marked as an MMP: so, a second node ("NP2") is created to anchor it” (Paragraph 37), and “At 206, a trained classifier is applied to the parse tree to identify one or more important phrases in the language query (Paragraph 58).  The examiner further notes that the instant application defines an argument position as words assigned to a role (See Paragraph 61).  Thus, as shown in Figure 4, the example labeling of each of the words teaches the claimed identification (See example of NNP for the argument position term of “American” or VB for “Find”).  The examiner further notes that “wherein each of the plurality of argument positions is a grammatical construct” as “Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles. These are called constituents, and have specific labels in different taxonomies: according to the Penn Treebank convention, a node covering a noun phrase has label NP” (Paragraph 27), “In one aspect, marked MMPs might not perfectly be aligned with a tree node. Hence, care is taken when generating MMP training instances. As an example, in FIG. 4, "American" and "hedge funds" are marked as two separate MMPs, but the Penn-Tree-style parse tree has a flat "NP0" constituent spanning directly on "American hedge fund," illustrated in FIG. 4 as dotted edges. To anchor MMPs in the parse tree, the parse tree is augmented by combining the IE output and the MMP annotation. In the aforementioned example, "American" is a named mention with the entity type GPE “each argument position comprising one or more argument position terms” as “Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles. These are called constituents, and have specific labels in different taxonomies: according to the Penn Treebank convention, a node covering a noun phrase has label NP” (Paragraph 27), “In one aspect, marked MMPs might not perfectly be aligned with a tree node. Hence, care is taken when generating MMP training instances. As an example, in FIG. 4, "American" and "hedge funds" are marked as two separate MMPs, but the Penn-Tree-style parse tree has a flat "NP0" constituent spanning directly on "American hedge fund," illustrated in FIG. 4 as dotted edges. To anchor MMPs in the parse tree, the parse tree is augmented by combining the IE output and the MMP annotation. In the aforementioned example, "American" is a named mention with the entity type GPE (geo-political entity) and there is no non-terminal node spanning it: so, a new node "NP1" is created; "hedge funds" is marked as an MMP: so, a second node ("NP2") is created to anchor it” (Paragraph 37), and “At 206, a trained classifier is applied to the parse tree to identify one or more important phrases in the language query (Paragraph 58).  The examiner further notes that the instant application defines an argument position as words assigned to a role (See Paragraph 61).  Thus, as shown in Figure 4, the example labeling of each of the words teaches the claimed identification (See example of a NNP for the argument position term of “American” or VB for “Find”).  The examiner further notes that “wherein each argument position term is a single word” as “Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles. These are called constituents, and have specific labels in different taxonomies: according to the Penn Treebank convention, a node covering a noun phrase has label NP” (Paragraph 27), “In one aspect, marked MMPs might not perfectly be aligned with a tree node. Hence, care is taken when generating MMP training instances. As an example, in FIG. 4, "American" and "hedge funds" are marked as two separate MMPs, but the Penn-Tree-style parse tree has a flat "NP0" constituent spanning directly on "American hedge fund," illustrated in FIG. 4 as dotted edges. To anchor MMPs in the parse tree, the parse tree is augmented by combining the IE output and the MMP annotation. In the aforementioned example, "American" is a named mention with the entity type GPE (geo-political entity) and there is no non-terminal node spanning it: so, a new node "NP1" is created; "hedge funds" is marked as an MMP: so, a second node ("NP2") is created to anchor it” (Paragraph 37), and “At 206, a trained classifier is applied to the parse tree to identify one or more important phrases in the language query (Paragraph 58).  The examiner further notes that the instant application defines an argument position as words assigned to a role (See Paragraph 61).  Thus, as shown in Figure 4, the example labeling of each of the words teaches the claimed identification (See example of a NNP for the argument position term of “American” (which is a single word)).  The examiner “wherein the head term is the first argument position term among the plurality of argument position terms” as “Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles. These are called constituents, and have specific labels in different taxonomies: according to the Penn Treebank convention, a node covering a noun phrase has label NP” (Paragraph 27), “In one aspect, marked MMPs might not perfectly be aligned with a tree node. Hence, care is taken when generating MMP training instances. As an example, in FIG. 4, "American" and "hedge funds" are marked as two separate MMPs, but the Penn-Tree-style parse tree has a flat "NP0" constituent spanning directly on "American hedge fund," illustrated in FIG. 4 as dotted edges. To anchor MMPs in the parse tree, the parse tree is augmented by combining the IE output and the MMP annotation. In the aforementioned example, "American" is a named mention with the entity type GPE (geo-political entity) and there is no non-terminal node spanning it: so, a new node "NP1" is created; "hedge funds" is marked as an MMP: so, a second node ("NP2") is created to anchor it” (Paragraph 37), and “At 206, a trained classifier is applied to the parse tree to identify one or more important phrases in the language query (Paragraph 58).  The examiner further notes that the instant application defines an argument position as words assigned to a role (See Paragraph 61).  Thus, as shown in Figure 4, the example labeling of each of the words teaches the claimed identification (See example of a noun-phrase).  Moreover, because the claim earlier claims that an argument position includes one or more argument positions terms (and that each argument position term is a single word), then as a result, the example of “American” would be a head term as it is the first (and only) argument position term for the argument position that comprises one argument position term.
	Castelli does not explicitly teach:
G)  for each argument position: comparing a head term's discriminator score against a threshold discriminator score; and
I)  adding the head term as a required term to an improved search query when the head term surpasses the threshold discriminator score; and 
J)  outputting the improved search query.
	Ainslie, however, teaches “for each argument position: comparing a head term's discriminator score against a threshold discriminator score” as “In some implementations, after the importance scores of the search query's constituent search terms and/or search phrases have been identified, a subset of search terms and/or search phrases that have respective importance scores exceeding a threshold are identified (316)” (Column 11, lines 10-14), “adding the head term as a required term to an improved search query when the head term surpasses the threshold discriminator score” as “In some implementations, after the importance scores of the search query's constituent search terms and/or search phrases have been identified, a subset of search terms and/or search phrases that have respective importance scores exceeding a threshold are identified (316). An alternative query can be generated from the identified subset of search terms and/or phrases that have respective importance scores that exceed the threshold (318).” (Column 11, lines 10-17), and “outputting the improved search query” as “In some implementations, after the importance scores of the search query's constituent search terms and/or search phrases have been identified, a subset of search terms and/or search phrases that have respective 
	The examiner further notes that although the primary reference of Castelli clearly teaches the identification of important query terms via the use of scores (See Paragraph 59), there is no explicit teaching of a threshold to identify important query terms.  The secondary reference of Ainslie teaches the use of a threshold to identify important query terms for the subsequent generation of a modified query.  The combination would result in the use of such a threshold against importance of Ainslie’s head terms for potential query modification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ainslie’s would have allowed Castelli’s to provide a method for improving information retrieval, as noted by Ainslie (Column 1, lines 29-41).

Regarding claims 5 and 18, Castelli further teaches a method and system comprising:
A)  for each argument position term, calculating a discriminator score through calculation of a term frequency-inverse document frequency value (Paragraph 5).
	The examiner notes that Castelli teaches “for each argument position term, calculating a discriminator score through calculation of a term frequency-inverse document frequency value” as “in most question answering (QA) systems and search engines term-weights are assigned in a context independent fashion using simple Term Frequency-Inverse Document Frequency (TF-IDF)-like models. Even the more recent advances in information retrieval techniques for query term weighting typically rely on bag-of-words models and corpus statistics, such as inverse-document-frequency (IDF), to assign weights to terms in questions”  (Paragraph 5).  The examiner further notes that the tfidf calculation teaches the claimed term frequency-inverse document frequency value.
10.	Claims 2, 6, 9, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et al. (U.S. PGPUB 2014/0163962), and further in view of Ainslie et al. (U.S. Patent 8,326,861) as applied to claims 1, 5, 8, 15, and 18 above, and further in view of Wescoe et al. (U.S. Patent 9,912,687).
11.	Regarding claims 2, 9, and 16, Castelli and Ainslie do not explicitly teach a method, computer program product, and system comprising:
A)  for each argument position term, retrieving the discriminator score from a pre-calculated discriminator score repository, wherein the discriminator score is pre-calculated through calculation of a term frequency-inverse document frequency value.
	Wescoe, however, teaches “for each argument position term, retrieving the discriminator score from a pre-calculated discriminator score repository, wherein the discriminator score is pre-calculated through calculation of a term frequency-inverse document frequency value” as “Messages in the corpora can be pre-processed with tokenization techniques, removal of "stop words", stemming, "Term Frequency/Inverse Document Frequency" (or TF-IDF) and other relevant pre-processing techniques” (Column 12, lines 14-18).
Wescoe explicitly states the pre-processing (i.e. pre-calculated) of TF-IDF scores.  Such pre-processed (i.e. pre-calculated) TF-IDF scores are clearly retrieved from the store (i.e. repository) that stores such pre-processed (i.e. pre-calculated) scores.  The combination would expand on the use of the TF-IDF scores of Castelli.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wescoe’s would have allowed Castelli’s and Ainslie’s to provide a method for improving the efficiency of automatic analysis, as noted by Wescoe (Column 12, lines 1-4).

Regarding claims 6, 13, and 19, Castelli and Ainslie do not explicitly teach a method, computer program product, and system comprising:
A)  for each argument position term, receiving a pre-calculated discriminator score derived through calculation of a term frequency-inverse document frequency value.
	Wescoe, however, teaches “for each argument position term, receiving a pre-calculated discriminator score derived through calculation of a term frequency-inverse document frequency value” as “Messages in the corpora can be pre-processed with tokenization techniques, removal of "stop words", stemming, "Term Frequency/Inverse Document Frequency" (or TF-IDF) and other relevant pre-processing techniques” (Column 12, lines 14-18).
	The examiner further notes that the secondary reference of Wescoe explicitly states the pre-processing (i.e. pre-calculating) of TF-IDF scores.  The combination would expand on the use of the TF-IDF scores of Castelli.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wescoe’s would have allowed Castelli’s and Ainslie’s to provide a method for improving the efficiency of automatic analysis, as noted by Wescoe (Column 12, lines 1-4).
12.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et al. (U.S. PGPUB 2014/0163962), and further in view of Ainslie et al. (U.S. Patent 8,326,861) as applied to claims 1, 5, 8, 15, and 18 above, and further in view of High (Article entitled “The Era of Cognitive Systems:  An Inside Look at IBM Watson and How it Works”, Copyright 2012).
13.	Regarding claims 7, 14, and 20, Castelli and Ainslie do not explicitly teach a method, computer program product, and system comprising:
A)  using the improved search query as input in a cognitive system.
	High, however, teaches “using the improved search query as input in a cognitive system” as “Effective navigation through the current flood of unstructured information requires a new era of computing that we call cognitive systems. IBM Watson is an example of a cognitive system” (Page 4) and “When a question is first presented to Watson, it parses the question to extract the major features of the question” (Page 5).
	The examiner further notes that the secondary reference of High explicitly states that Watson is a cognitive system that provides answers in response to questions.  The combination would result in the improved/enhances query of Ainslie to be input into Watson.
High’s would have allowed Castelli’s and Ainslie’s to provide a method for improving on the accuracy and scale of inference detection, as noted by High (Page 4).
Allowable Subject Matter
14.	Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Castelli and Castelli) clearly teaches the use of a threshold to ascertain important words in an inputted query/question, the specific use of adding a modifier to a query via a calculated modifier score and modifier threshold in response to a discriminator score not being above a threshold is not found in the prior art.
	Dependent claim 4, and 11-12 are deemed allowable for depending on the deemed allowable subject matter of dependent claims 3 and 10 respectively.
Response to Arguments
15.	Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
	Applicants argue on Page 10 that “Castelli does not teach or suggest, “wherein each argument position term is a single word,” (emphasis added) as recited in the claims. The Office does not explicitly state which feature of Castelli allegedly teaches this element but points to the “American” in Castelli’s Fig. 4 in support of its rejection. Office Action, 22. “American” is a mandatory matching phrase (“MMP”). Castelli, [0037]. Other MMP includes “hedge fund” and “manage trading risk,” which are multi-word terms. Castelli, [0037], Fig. 4. Thus, Castelli does not teach or suggest each MMP being a single word”.  However, the examiner wishes to refer to Castelli which states “Nodes in the parse tree represent pieces of the sentence that have specific syntactic roles. These are called constituents, and have specific labels in different taxonomies: according to the Penn Treebank convention, a node covering a noun phrase has label NP” (Paragraph 27), “In one aspect, marked MMPs might not perfectly be aligned with a tree node. Hence, care is taken when generating MMP training instances. As an example, in FIG. 4, "American" and "hedge funds" are marked as two separate MMPs, but the Penn-Tree-style parse tree has a flat "NP0" constituent spanning directly on "American hedge fund," illustrated in FIG. 4 as dotted edges. To anchor MMPs in the parse tree, the parse tree is augmented by combining the IE output and the MMP annotation. In the aforementioned example, "American" is a named mention with the entity type GPE (geo-political entity) and there is no non-terminal node spanning it: so, a new node "NP1" is created; "hedge funds" is marked as an MMP: so, a second node ("NP2") is created to anchor it” (Paragraph 37), and “At 206, a trained classifier is applied to the parse tree to identify one or more important phrases in the language query (Paragraph 58).  The examiner further notes that the instant application defines an argument position as words assigned to a role (See Paragraph 61).  Thus, as shown in Figure 4, the example labeling of each of the words teaches the claimed identification (See example of a NNP for the argument position term of “American” (which is a single word)).  Moreover, each word in “hedge funds” has a role of where hedge is NN and funds is NNS.  Alternatively, a hypothetical  
	Applicants argue on Pages 11-12 that “the method includes parsing a natural language question into a parse tree, identifying grammatical roles within the question using the parse tree (e.g., verb and predicate) (“argument position”), and identifying the terms within those grammatical roles (‘argument position terms”). To describe it another way, the grammatical constructs can be thought of as features of a sentence diagram. The parse tree is used to identify the grammatical constructs. The terms within the grammatical construct are the argument position terms.  To provide an example, consider the following sentence: Who is the famous zoologist that studied chimpanzees? In this example, the argument positions are verb and predicate. The argument position terms for the verb argument positions are “be” and “studied,” and the argument position term for the predicate position is “zoologist.” In contrast, the “noun-phrase” of Castelli to which the Office cites as allegedly teaching this element is not a grammatical construct”.  However, the examiner disagrees.  Specifically, the use of the Penn treebank in Castelli (which is from the assignee of the instant application) entails using specifically labels such as VB (Verb, base form), NNS (noun, plural), etc. that are all examples of “grammatical constructs”.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0062980 issued to Boguraev et al. on 03 March 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to implement QA systems).
U.S. PGPUB 2016/0140958 issued to Heo et al. on 19 May 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to implement QA systems).
U.S. Patent 8,346,757 issued to Lamping et al. on 01 January 2013.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to implement QA systems).
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 11, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168